United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shawnee Mission, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-408
Issued: August 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal from an October 28, 2009
nonmerit decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision in this case was the Office’s July 19, 2007 decision denying
appellant’s request to expand her claim. The Board lacks jurisdiction to review the merits of the
case.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On December 21, 2005 appellant, then a 50-year-old rural mail carrier, sustained an
injury in the performance of duty when she fell and struck the right side of her head on a
mailbox. The Office accepted her claim for scalp laceration of the right brow.
On January 26, 2006 appellant asked the Office to expand her claim to include the
conditions of postconcussion syndrome and blurred vision. In a decision dated March 6, 2006,
the Office denied the request on the grounds that the medical evidence was insufficient to
establish a causal relationship between the accepted injury and the claimed conditions.
On March 30, 2006 appellant requested reconsideration. She submitted a March 15, 2006
report from Dr. James Applebaum, a treating physician, who diagnosed postconcussion
syndrome and opined that her condition was related to the December 21, 2005 work injury. By
decision dated June 28, 2006, the Office denied modification of its prior decision.
On May 30, 2007 appellant requested reconsideration. She submitted reports dated
August 3, 2006 and February 6, 2007 from Dr. Thomas J. Whittaker, a Board-certified
ophthalmologist, who diagnosed postconcussion syndrome with headache, blurred vision and dry
eyes. Dr. Whittaker opined that the postconcussion syndrome was directly related to the
December 21, 2005 work injury. He further opined that appellant’s blurred vision was partially
attributable to the accepted injury and that her dry eye condition was exacerbated by medication
used to treat postconcussion syndrome.
In a July 19, 2007 decision, the Office denied modification of its previous decision,
finding that the medical evidence was insufficiently rationalized to establish a causal relationship
between the claimed conditions and the accepted injury.
On July 10, 2008 appellant requested reconsideration of the July 19, 2007 decision. On
July 30, 2008 the Office denied merit review.
On June 9, 2009 appellant through counsel again requested reconsideration. She stated
that the basis of her request was the contents of an October 31, 2008 letter from Dr. Whittaker.
In support of her request for reconsideration, appellant submitted three documents. In an
October 30, 2008 letter to Dr. Whittaker, she requested an explanation as to how her blurred
vision was related to the accepted injury. In an October 31, 2008 letter, Dr. Whittaker stated that
appellant developed postconcussive syndrome and headache as a result of an August 21, 2005
work accident, when she slipped and struck her head. Treatment for the postconcussive
syndrome left her with dry eyes, which was the proximate cause of the blurred vision. In a letter
dated July 9, 2009, Dr. Whittaker indicated that he would be happy to testify that appellant’s
postconcussive syndrome was “an accepted condition.”
By decision dated October 28, 2009, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Secretary of Labor may
review an award for or against payment of compensation at anytime on his own motion or on
application.2 The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). To be entitled to a merit review of an Office
decision denying or terminating a benefit, a claimant must file her application for review within
one year of the date of that decision.3 The Board has found that the imposition of the one-year
limitation does not constitute an abuse of the discretionary authority granted the Office under
§ 8128(a) of the Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 Office regulations and procedure provide that the Office will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004).
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See M.L., 60 ECAB ___ (Docket No. 09-956, issued April 15, 2010). See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of the Office such that it abused its discretion in denying merit review in the face of
such evidence.12
ANALYSIS
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.13 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.14 As appellant’s
June 9, 2009 request for reconsideration was submitted more than one year after the date of the
last merit decision of record on July 19, 2007 it was untimely. Consequently, she must
demonstrate clear evidence of error by the Office in denying her claim.15
Counsel’s contention that Dr. Whittaker’s October 31, 2008 report is sufficient to warrant
merit review, does not allege or establish error on the part of the Office, but merely repeats
arguments considered previously. Therefore, his argument is insufficient to raise a substantial
question concerning the correctness of the Office’s decision.
Medical evidence submitted by appellant is insufficient to establish that the Office
committed an error. In his October 31, 2008 letter, Dr. Whittaker stated that appellant developed
postconcussive syndrome and headache as a result of an August 21, 2005 work accident, when
she slipped and struck her head and that treatment for the postconcussive syndrome left her with
dry eyes, which was the proximate cause of the blurred vision. On July 9, 2009 he indicated that
he would be happy to testify that appellant’s postconcussive syndrome was “an accepted
condition.” Although Dr. Whittaker’s reports generally support his claim, they essentially repeat
information contained in his prior reports and fail to raise a substantial question as to the
correctness of the Office’s decision. The term “clear evidence of error” is intended to represent a
difficult standard. The submission of a detailed, well rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.16

12

Pete F. Dorso, 52 ECAB 424 (2001).

13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, 57 ECAB 292 (2005).

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

Joseph R. Santos, 57 ECAB 554 (2006).

4

Appellant’s October 30, 2008 letter to Dr. Whittaker was not relevant to the issue decided
by the Office, namely whether the claimed conditions were causally related to the accepted work
injury. Therefore, it cannot establish clear evidence of error.17
The Board finds that the evidence submitted by appellant in support of her untimely
request for reconsideration does not constitute positive, precise and explicit evidence, which
manifests on its face that the Office committed an error. Therefore, appellant has failed to meet
her burden of proof to show clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See supra note 7 and accompanying text.

5

